Name: Commission Regulation (EC) No 435/97 of 6 March 1997 amending Commission Regulation (EC) No 746/96 laying down detailed rules for the application of Council Regulation (EEC) No 2078/92 on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  farming systems;  cooperation policy;  means of agricultural production;  environmental policy
 Date Published: nan

 No L 67/2 I EN Official Journal of the European Communities 7. 3 . 97 COMMISSION REGULATION (EC) No 435/97 of 6 March 1997 amending Commission Regulation (EC) No 746/96 laying down detailed rules for the application of Council Regulation (EEC) No 2078/92 on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2078/92 of 30 June 1992 on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside ('), as last amended by Commission Regulation (EC) No 2772/95 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 746/96 f) provides for rules concerning changes in the holding of the beneficiary of an agri-environmental measure ; Whereas Member States should have the possibility to provide for specific rules necessary to adapt undertakings under agri-environmental programmes to an increase in the area of the holding of the beneficiary or to an exten ­ sion within the holding of the area subject to an under ­ taking; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, continuation of the undertaking by a successor proves not to be feasible . Member States may take specific measures, in the case of minor changes to the situation of the holding, to avoid that the application of the first subparagraph leads to inappropriate results in the light of the undertaking entered into . 2 . Where a beneficiary is unable to continue to comply with undertakings given by virtue of the fact that the holding is subject to reparcellation or other similar public exercise of land consolidation , Member States shall take the measures necessary to provide for the adaptation of the undertakings to the new situa ­ tion of the holding. If such adaptation proves impos ­ sible , the undertaking shall expire and reimbursement shall not be required in respect of the period in which the undertaking was effective . 3 . When, during the period of an undertaking, a beneficiary increases the area of his holding, Member States may provide for: (a) the extension of the undertaking to the additional area for the remainder of the period of the under ­ taking on condition that any such extension :  is of unquestionable benefit to the environ ­ ment,  is justified in terms of the nature of the under ­ taking, the length of the remaining period, and the size of the additional area which must be significantly less than the original area or not more than two hectares, and  does not diminish the effective verification of compliance with the conditions for the gran ­ ting of the aids, or (b) the replacement of the beneficiary's original undertaking by a new undertaking for the whole area concerned under terms at least as strict as the original undertaking. Point (b) shall also apply in cases where the area subject to an undertaking is extended within the holding.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION: Article 1 Article 1 1 of Regulation (EC) No 746/96 is replaced by the following: Article 11 Changes in the holding 1 . When, during the period of an undertaking, a beneficiary transfers all or part of his holding to another person , the latter may take on the under ­ taking for the remainder of the period . If such a continuation does not take place, the beneficiary shall reimburse, in accordance with Article 20(1 ), the aid paid . Member States may choose not to require such reimbursement if, in the case of a definitive cessation of agricultural activities by a beneficiary who has already completed three years of his undertaking, a (') OJ No L 215, 30. 6 . 1992, p. 85. (2) OJ No L 288 , 1 . 12. 1995, p. 35 . V) OJ No L 102, 25. 4. 1996, p. 19 . 7. 3 . 97 ( EN Official Journal of the European Communities No L 67/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 March 1997. For the Commission Franz FISCHLER Member of the Commission